Citation Nr: 1026473	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  98-19 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for discoid lupus erythematosus 
("DLE" or "lupus").


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1967 to September 
1969, including service in the Republic of Vietnam.  He has been 
awarded the Purple Heart, the Combat Infantryman's Badge, and the 
Bronze Star Metal.

This case was remanded in November 2009 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO) for a 
videoconference hearing before a Veterans Law Judge.  The Veteran 
was notified by VA letters in November and December 2009 of the 
videoconference hearing scheduled for January 8, 2010, but he 
failed to appear without explanation.  Consequently, the 
Veteran's request for a hearing is considered withdrawn.  See 
38 C.F.R. § 20.702(d) (2009). 


FINDING OF FACT

The Veteran's DLE is due to his active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for service connection for DLE have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for DLE due to service.  
Having carefully considered the claim in light of the record and 
the applicable law, in particular the benefit of the doubt 
doctrine, the Board finds that the Veteran currently has DLE that 
is causally related to service.  Consequently, the claim will be 
granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009). 

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise. It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not reveal complaints 
or findings of lupus, including on separation examination in July 
1969.  

The Veteran was hospitalized at a VA facility in May and June 
1972 for pruritic lesions on his face, arms, ears, and trunk 
since 1969.  Medical care treatment providers noted that during 
and shortly after this period, the Veteran encountered marital 
difficulties and he sustained mental anguish.  The Veteran said 
that he first noticed lesions in August 1969.  A doctor had 
recommended that he be hospitalized for studies to rule out DLE.  
It was noted in the hospital report that three LE preps were 
negative.  

It was reported in June that the Veteran could be released 
because he was asymptomatic and had only minor lesions over the 
facial area that appeared to be consistent with psoriasis.  The 
fact that three LE preps were negative was noted to substantiate 
to a certain extent a diagnosis of psoriasis rather than DLE.  
The discharge diagnosis was undiagnosed disease of the skin, 
psoriasis or DLE suspected.  Some of these records were not added 
to the claims file until September 2009.

According to an October 1972 VA pathology report, the Veteran had 
chronic DLE of the ear. According to VA treatment records for 
November 1972, the Veteran had DLE not psoriasis.  

On VA evaluation in September 1973, the Veteran had multiple, 
scaling, very light colored psoriatic-type plaques of the scalp, 
ears, neck, shoulders, arms, and chest.  The diagnosis was 
undiagnosed disease of the skin, psoriasis or DLE suspected, by 
record.

VA treatment records and hospital reports dated from February 
1975 through October 1981 reveal that a five year history of DLE 
was noted in February 1975 and that DLE since 1969 was reported 
in January 1976.  Several VA hospitalizations during this period 
contain a diagnosis of lupus.

It was reported on VA skin evaluation in October 1997 that the 
Veteran's skin was stable.  DLE with healed multiple scars was 
diagnosed.  The examiner noted that it was not clear from review 
of the chart the extent of the skin lesions during service other 
than athletes' foot.  It was noted that the Veteran had lesions 
typical of DLE within a year or two after service discharge.

According to an April 2000 QTC evaluation, the examiner could not 
make a diagnosis because all of the pertinent records had not 
been provided.

The diagnosis on VA evaluation in June 2003 was DLE with status 
post surgical removal with multiple disfiguring scars of the 
face, ears, and arms.  There was no evidence of systemic lupus.  

According to lay statements received by VA in August 2004, which 
were signed by the Veteran's friends, coworkers, and family, the 
Veteran had a bad skin rash on his face when he returned from 
service in 1969.
A VA health care provider concluded in a November 2004 opinion 
that there was no evidence of DLE within a year of service and 
that the disability was not seen until 1972.

VA treatment records dated from December 2008 to May 2009 contain 
the diagnosis of DLE.

After review of the claims files, a VA examiner concluded in 
August 2009 that it was less likely than not that the Veteran's 
DLE began in service.  It was noted that DLE was not reported in 
service and that there is no certainty that the facial rash 
reported in lay statements noted above was DLE.  While it was 
highly unlikely that DLE appeared during service, the reviewer 
said that it was not possible to say with any degree of certainty 
that it did not.

Although the Veteran's service treatment records do not contain 
any complaints or findings of DLE, he was hospitalized in May 
1972 with complaints of pruritic lesions on the face, arms, ears, 
and trunk that he said had been a problem since August 1969, 
while he was still in service.  Moreover, lay statements signed 
by a number of friends, coworkers, and family say that he came 
home from service in 1969 with a rash on his face.  Although the 
notation during hospitalization in May and June 1972 was of 
negative preps for LE, a pathology report for October 1972 
diagnosed chronic DLE of the ear and it was noted in November 
1972 that the Veteran had DLE not psoriasis.  

While VA opinions in November 2004 and August 2009 are against 
the claim, they do not discuss the 1972 hospital statements by 
the Veteran that he had skin lesions of the face beginning in 
service, the October 1972 pathology finding of DLE of the ear, 
the November 1972 notation that the Veteran had DLE rather than 
psoriasis, and the subsequent continued findings of DLE.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence reasonably 
shows that the Veteran's DLE was incurred in service and that 
there has been continuation of symptomatology ever since service.  
In this case, the Board finds the lay statements from the 
Veteran, his friends, his family, and his coworkers regarding the 
continuity of his symptoms since service to be credible and to be 
sufficiently corroborated by competent medical evidence.

By extending the benefit of the doubt to the Veteran, as required 
by law, the Board finds that service connection for DLE is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

As the Board is granting the issue on appeal, no discussion of 
VA's duty to notify and assist is necessary.


ORDER

Service connection for DLE is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


